1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 16-18, 28, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16, line 9, strikes through “(IIf-i)”; however, the actual formula designated “(IIf-i)” is retained at line 10.  Further, near-identical formulas are present at claim 16, lines 10 and 11.  It is unclear if the formula at line 10 is intended to be retained in the claim.  If so, it is unclear why the two near-identical formulas are present in the claim.  Claim 16, last line, recites a formula in which the variables Z, L2, and L1 are not defined in the claim.  The claim is therefore incomplete.  It is possible that this formula was intended to be deleted. 
4.	Claims 16-18, 28, 31, and 32 are objected to because of the following informalities:  The formula at claim 16, line 11, is borderline illegible.  At claim 16, last line, it is unclear if there is a subscript after the end parenthesis in the formula; and it is unclear (due to legibility problems) if the claim ends with a period.  Appropriate correction is required.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 16-18, 28, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-30 of copending Application No. 17/055,695 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘695 application claims treating hypoparathyroidism by administering a water-soluble PTH prodrug having the same sequence and structure as is recited in instant claim 16.  Administration can be by subcutaneous injection.  See, e.g., claims 1, 8, 9, 18, 29, and 30.  The ‘695 application does not claim Inventors’ claimed administration frequencies and dosages, and does not claim Inventors’ claimed pharmaceutical composition pHs.  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal administration frequencies and dosages for the claimed prodrugs and methods of the ‘695 application, because administration frequency and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal pHs for the pharmaceutical compositions recited in the claims of the ‘695 application, because composition pH is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	The terminal disclaimer filed August 12, 2022 has been approved and overcomes the provisional non-statutory double patenting rejections set forth in sections 6 and 8 of the Office action mailed May 27, 2022.	The examiner telephoned Applicant’s attorney on August 22, 2022 to discuss a possible examiner’s amendment to place this application in condition for allowance.  However, the call was not returned by the time it became necessary to prepare this Office action.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 26, 2022